ORDER
PER CURIAM.
Defendant, Maurice Patterson, appeals the judgment entered after a jury found him guilty of two counts of sale of a controlled substance, more than 5 grams of marijuana, in violation of section 195.211, RSMo 1994. Defendant contends the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence because the evidence was insufficient as a matter of law to show he was not entrapped.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. Further, there is sufficient evidence from which a reasonable juror could have found defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).